Citation Nr: 0109968	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from June 1980 to 
March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  

In October 2000, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c), (e)(1) (West Supp. 
2000).  

The veteran and his representative contend, in essence, that 
due to several inservice situations, the veteran developed 
PTSD that manifested on active duty and continues to the 
present.  These incidents were of racial confrontations and a 
marine and his wife attempting to kill him while he was on 
active duty.  He also claimed that his ship's assignment in 
the Persian Gulf made him feel threatened because of the 
missile crisis and also contributed to the stressors that 
caused PTSD.  

The RO has asked the veteran to report his stressors 
associated with his claimed PTSD.  He has stated that his 
ship was a part of the missile crisis that occurred during 
the Persian Gulf War.  The veteran has been diagnosed with 
many different psychiatric disabilities, including an 
assessment of possible PTSD.  The veteran should be informed 
that it is not enough to have a diagnosis of PTSD, he must 
show that he was engaged in combat or had verified stressors 
associated with the PTSD diagnosis.  The veteran's stressor 
statement, unfortunately, is too vague for verification by 
the appropriate authorities.  The RO should ask the veteran 
again to provide VA additional information in order for the 
RO to assist him with his claim.  He needs to provide his 
unit assignment at the time of the stressful incident in the 
Persian Gulf, the date of the incident(s), what events took 
place and the names of any people involved or anything that 
would be useful in verifying his stressful situation.  

The veteran was accorded the opportunity after his hearing to 
obtain and submit in evidence the municipal court records 
relating to an alleged assault while he was in military 
service.  He did not submit those records.  He should again 
be asked to submit the records or to provide a release and 
sufficient information identifying the date of the 
proceedings and name and address of the court to permit the 
RO to request the records on his behalf.

The veteran's service personnel records are not associated 
with the claims folder.  VA has a duty to assist the veteran 
in obtaining relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(c)(3)).  The RO should make every effort 
to obtain the veteran's service personnel records that have 
not been forwarded to the RO.  

Additionally, while attending mental health treatment through 
the VA in July 1999, the veteran stated that he was denied 
Social Security disability benefits.  VA has a duty to assist 
in gathering Social Security records when put on notice that 
the veteran may be receiving such benefits.  Clarkson v. 
Brown, 4 Vet. App. 565 (1993).  A request for the 
administrative decision and supportive documents should be 
made.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

The veteran has indicated that he receives VA mental health 
treatment.  He should be asked to identify the VA medical 
centers or outpatient clinics at which he has had such 
treatment so that his treatment records may be associated 
with the file.

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The 
evidence of record shows that while the veteran was 
hospitalized by VA in 1999, an examiner recommended that VA 
pursue a PTSD assessment and further diagnostic assessment 
should be completed.  Hence, an examination appears 
indicated.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.

2.  Request the veteran's service 
personnel records and associate them with 
the claims file.

3.  The RO should request a comprehensive 
written statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to each of the putative stressors to 
which he alleges he was exposed in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including the full name, rank, unit of 
assignment, hometown or any other 
identifying detail.  The veteran is to be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

4.  Ask the veteran to either provide the 
court records relating to charges brought 
in connection with an alleged in-service 
assault, or to identify the court by name 
and address, with the date of the 
proceedings, and to provide an 
appropriate release so the RO may request 
the records relating to said assault.  
Request any records the veteran 
adequately identifies.

5.  Ask the veteran for the names of all 
VA medical facilities at which he has 
received psychiatric treatment and for 
the approximate dates of treatment.  At 
the veteran's hearing, he mentioned 
treatment at VA Palo Alto and at 
Stockton.  Associate with the file all 
records identified by the veteran.  

6.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors, if any.  This 
information should be sent to the 
appropriate organization for verification 
of the veteran's putative stressors 
during his active service.  The request 
should include a request for the unit 
history for the entire time period in 
question for the veteran's unit while he 
was in the Persian Gulf, and any records 
that would verify the veteran's 
stressors.  Morning reports, lessons 
learned reports and any other information 
pertinent to the veteran's tour of duty 
in the Persian Gulf, should be sought.  
All attempts to secure this evidence 
should be documented in the claims file.

7.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

8.  Thereafter, if stressors have been 
verified or require no verification, the 
RO should afford the appellant a VA 
psychiatric examination.  Any alleged 
stressors which have been verified should 
be made known to the examiner.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken.  The psychiatrist 
should then render an opinion as to 
whether the veteran currently suffers 
from PTSD resulting from a verified 
experience occurring during active 
service.  It should be stated whether a 
current diagnosis of PTSD is linked to a 
specific corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria set 
forth in Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis was made.

9.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

10.  Adjudicate the issue of entitlement 
to service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and then 
be afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


